Citation Nr: 1124486	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include consideration as secondary to diabetes mellitus.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO, inter alia, denied a claim for service connection for hypertension as well as a claim for a TDIU. 

In April 2008 the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  Because additional evidence came to light during that hearing, in October 2009 the Board remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary consideration.  Unfortunately, the Board finds that additional evidentiary development is still needed concerning the claim for a TDIU.  Therefore this issue must once again be remanded to the RO via the AMC.  

The Board is able to adjudicate the remaining claim of entitlement to service connection for hypertension, to include consideration as secondary to diabetes mellitus.  The Veteran recently submitted additional evidence concerning this issue without initial consideration by the RO.  However, since he submitted a waiver of initial RO consideration, the Board may review this newly submitted evidence in the first instance.  See 38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's hypertension was first diagnosed many years after his separation from active duty, and the most probative medical evidence indicates that his hypertension did not have its onset either in service or within one year of service, and is not secondary to his service-connected diabetes mellitus. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2006, March 2006, and July 2006, as well as an undated letter from the AMC to the Veteran following the Board's October 2009 remand.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO/AMC also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board specifically remanded the claim to the RO/AMC in October 2009 to obtain copies of treatment records from Robert Rook M.D., and to schedule the Veteran for a VA examination to determine whether his hypertension had its onset either in service or during the first year after service.   Records from Dr. Rook. have since been obtained, and the Veteran was afforded his VA examination in January 2010 to determine whether his hypertension is related to service.  The Board notes that an earlier VA examination also addressed whether his hypertension is secondary to his service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, there appears to have been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran and his representative have not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first element of a current disability, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101(Note 1) (2010).

Since hypertension is considered a chronic condition, it may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.    §§ 3.307, 3.309.  A compensable (10 percent) disability rating for hypertension is warranted for diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101 (2010).

In addition to these provisions, a disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service connection on a secondary basis generally requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus or relationship between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service or to a service-connected disability generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

III.  Analysis

The Veteran claims that he developed high blood pressure (i.e., hypertension) while on active duty.  He also indicated that his hypertension is proximately due to his service-connected type II diabetes mellitus.  As will be discussed below, however, there is no basis to grant the claim under either direct, presumptive, or secondary theories of service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered).

Since one of the Veteran's theories is that his hypertension is secondary to his service-connected diabetes mellitus, a brief history of his diabetes mellitus is worth mentioning.  In May 2004 the Veteran filed a claim for service connection for type II diabetes mellitus.  The first documented diagnosis of type II diabetes mellitus was not until 2005, although the Veteran had reported a history of diabetes mellitus dating back to 1985 or 1995.  So it does not appear that his diabetes had its onset in service.  Nevertheless, in August 2005 the RO granted service connection for type II diabetes mellitus on a presumptive basis as being due to Agent Orange exposure.  In doing so, the RO found that the Veteran had served in the Republic of Vietnam during the Vietnam era and was recently diagnosed with type II diabetes mellitus, which is included in the list of presumptive diseases for Veterans exposed to herbicides (Agent Orange).  See 38 C.F.R. § 3.307(a)(6)(iii), 38 C.F.R. § 3.309(e).  (Parenthetically, the Board notes that hypertension is not included in the list of presumptive diseases for Veterans exposed to herbicides in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).)

Turning to the current claim, the Veteran's service treatment records (STRs) do not show that the he was diagnosed with hypertension while on active duty.  His blood pressure was normal during his entire period of active duty except for one elevated blood pressure reading of 140/90 when hospitalized for abdominal pain in July 1969.  But this isolated reading did not result in a diagnosis of hypertension or lead to the Veteran being placed on high blood pressure medication.  Also, a November 1969 separation examination report lists a blood pressure reading of 128/86, with no reference to hypertension or high blood pressure medication.  Thus, the STRs provide compelling evidence against the claim under a direct-incurrence theory.  See Struck v. Brown, 9 Vet. App. 145 (1996).

There is also no evidence of hypertension during the one-year presumptive period after service.  In fact a VA examination in March 1973, three years after service, did not mention hypertension or high blood pressure medication.  Blood pressure readings were 130/90 while sitting, 126/88 while recumbent, 132/90 after exercise, and 128/86 two minutes after exercise.  Indeed, as will be discussed below, in January 2010 a VA examiner reviewed this report and concluded that these blood pressure readings are not consistent with a diagnosis of hypertension.  The March 1973 VA examination report therefore constitutes additional compelling evidence against a finding that hypertension had its onset either in service or within one year of service.  

The record shows that the Veteran's hypertension first became manifest many years after service.  Treatment records from Dr. Rook show normal blood pressure readings of 114/68 and 110/76 in July 1993 and October 1993, respectively.  It was not until February 1995 that elevated blood pressure readings consistent with hypertension were first noted, with a reading of 182/102 in February 1995 and a reading of 178/100 a few days later.  This 25-year period between the Veteran's separation from active duty and these elevated blood pressure readings provides further evidence against the claim under a direct-incurrence theory of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Medical opinions have been submitted concerning whether the Veteran's hypertension is related either to service or to his service-connected diabetes mellitus.  Several of these opinions support the Veteran's claim while several opinions do not.  For the following reasons, the Board places greater probative value on the medical opinions which find that the Veteran's hypertension is not related to service or to his service-connected diabetes mellitus.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

The only medical opinion which tends to support the Veteran's claim that his hypertension is directly related to service is a May 2006 letter from Dr. Rook which states, "[The Veteran's] hypertension has been present apparently since the 70's according to his military records."  While this opinion suggests that the Veteran's hypertension began in service, the Board gives it no probative value for several reasons.  

The first problem with Dr. Rook's opinion is that it does not appear to be based on an accurate history, since there is no evidence that the Veteran was diagnosed with hypertension in service.  Again, this is apparent from the STRs, the March 1973 VA examination report, and the VA examiner's opinion in January 2010, all of which indicate that the Veteran's hypertension was not present in service.  This inaccurate history undermines the probative value of Dr. Rook's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the commenting medical expert must be informed of sufficient facts upon which to base an opinion relevant to the problem at hand); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (indicating the Board may rely on a private medical opinion that is based on an accurate medical history offered by the Veteran).

But the biggest problem with Dr. Rook's opinion is that he did not include any rationale.  In Nieves-Rodriguez, 22 Vet App at 304, the Court held that most of the probative value of a medical opinion comes from its reasoning.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Since Dr. Rook's opinion is not based on an accurate history and is not supported by any rationale, it has no probative value in this case.  In contrast, in January 2010 a VA examiner indicated that he had reviewed the entire claims file before offering sound rationale as to why he believed the Veteran's hypertension was not present either in service or during the one-year presumptive period after service.  The examiner provided the following in-depth rationale in support of his opinion:

I continue to see no evidence of hypertension while [on] active duty or within one year of active duty.  Presented a copy of medical records July 1969 where he was having abdominal pain.  His blood pressure was 140/90 on that date, which would be considered high normal or borderline level of hypertension.  This was during an episode of pain.  His blood pressure readings in the military, otherwise noted in the C-file, revealed normal blood pressure readings in 1967 as well as blood pressure of 128/86 in 1969.  He had a blood pressure reading of 130/90 in 1973 during a C&P exam.  It would be my opinion that his blood pressure was elevated on that one occasion more likely from physiologic stresses from the abdominal related problem, which would cause his blood pressure to elevate.  For a Veteran to be diagnosed with hypertension, he would need three blood pressure readings over a few months period of time to confirm this.  His blood pressure was basically normal a[t] the time of exit from the military.  I only found evidence of the one isolated blood pressure elevation, which was during an episode of stress, and this is felt to be blood pressure elevation as a result of physiologic reaction to the illness.  His blood pressure was otherwise normal during his military tour of duty and on review of records within the ensuing one year on my review this date.  Therefore, in conclusion I do not feel that he had evidence of sustained hypertension during his active tour of duty in the military or within one year of exit from the military. 

Since this opinion is based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his hypertension is related to service.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

Next, with respect to the theory that his hypertension is secondary to his service-connected diabetes mellitus, the only favorable medical opinion is contained in a December 2010 letter from Dr. Rook, which states that the Veteran "has developed hypertension as a result of his diabetes."  Again this opinion has no probative value because it is merely a conclusory statement without any supporting rationale or explanation.   See Nieves-Rodriguez, Kowalski, Stefl, Miller, Dennis, all supra.  

On the other hand, two VA examiners reviewed the relevant history and offered supporting rationale as to why they believed the Veteran's hypertension is not secondary to his service-connected diabetes mellitus.  The VA examiner who provided the January 2010 medical opinion also provided a prior medical opinion in April 2006 in which he concluded that the Veteran's hypertension is not related to the service-connected diabetes mellitus.  The April 2006 VA examination report notes that the examiner had reviewed the computerized patient record system (CPRS) records in conjunction with the examination.  The examiner diagnosed the Veteran with type II diabetes mellitus and essential hypertension.  The examiner then stated, "There is no evidence of end-organ damage to account for the diagnosis of hypertension and therefore the hypertension is essential in nature and not related to his type II diabetes mellitus as there is no end-organ damage which could explain such[,] as well as the fact that his hypertension long predates the onset of his diabetes mellitus."  

Another VA examiner came to the same conclusion in February 2007 after reviewing the claims file, interviewing the Veteran, and conducting a physical examination.  After diagnosing the Veteran with essential hypertension, the examiner concluded that "there is no evidence to suggest that his hypertension is due to a complication of his diabetes."  The examiner also explained that "there is no evidence of diabetic neuropathy and in my opinion his hypertension is not related to his diabetes." 

Since these opinions are based on a review of the pertinent medical history and supported by sound medical rationale, they constitutes highly probative evidence against the claim that the Veteran's hypertension is secondary to his service-connected diabetes mellitus.  See Nieves-Rodriguez, 22 Vet. App. at 304; Wray, 7 Vet. App. at 493; Rizzo, 580 F.3d at 1288.  Indeed, these opinions have far greater probative value than the opinion provided by Dr. Rook, which is not supported by any rationale.  See Owens, 7 Vet. App. at 433 (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

The Board has also considered the Veteran's own lay statements, including testimony at his April 2008 hearing that his hypertension began in service.  However, the Veteran is simply not competent to render a medical opinion in this regard, since a diagnosis of hypertension requires that blood pressure be taken and interpreted by a medical professional with the requisite training and expertise, which the Veteran does not have.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494 (a  layperson is generally incapable of opining on matters requiring medical knowledge).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

But even assuming for the sake of argument that the Veteran is competent to state that he was diagnosed with hypertension in service and placed on high blood pressure medication, his lay statements would be significantly outweighed by the compelling medical evidence in this case which clearly shows that his hypertension did not have its onset either in service or during the one-year presumptive period after service, and is not related to his service-connected diabetes mellitus.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on either a direct, presumptive, or secondary basis.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

The claim of entitlement to service connection for hypertension, to include consideration as secondary to diabetes mellitus, is denied.


REMAND

The Veteran claims that he had to stop working as a sales manager for a car dealership in March 2006 because of his service-connected disabilities.  He is therefore seeking a TDIU.  Before the Board can adjudicate this claim, however, additional medical development is needed. 

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran's service-connected disabilities are: (1) major depressive disorder, rated 50 percent; (2) coronary artery disease, rated 30 percent; (3) type II diabetes mellitus with erectile dysfunction and urinary incontinence, rated 20 percent; (4) polyneuropathy of the left lower extremity, rated 10 percent; (5) polyneuropathy of the right lower extremity, rated 10 percent; (6) polyneuropathy of the left upper extremity, rated 10 percent; (7) polyneuropathy of the right upper extremity, rated 10 percent; and (8) bilateral hearing loss, rated zero percent.  Therefore his combined disability rating is 80 percent.  See 38 C.F.R. § 4.25 (2010).

The Board finds that a VA examination is required to determine whether his service-connected disabilities prevent him from securing or maintaining gainful employment in his field as a sales manager for a car dealership or some other profession consistent with his level of education, training, and experience.  Pursuant to the Board's October 2009 remand, a VA examiner reviewed the claims file and examined the Veteran in January 2010 before concluding that the Veteran is employable from a "general medical standpoint."  Another VA examiner in January 2010 also commented on the Veteran's psychiatric disorder by stating that his depression does not preclude employment.  However, it does not appear that either examiner considered the Veteran's level of education and previous work experience in making this determination.  

In contrast, a December 2010 letter from L. Parker Norris, M.D., states that, "I believe due to all his health issues it would be difficult for [the Veteran] to maintain employment particularly in the fields that he has previously worked in."  This opinion was provided after discussing the Veteran's service-connected heart disease and hypertension, and is the only opinion that considers the Veteran's prior work experience.  However, the Board is unable to grant a TDIU based on this opinion because it is not supported by any rationale.  See Nieves-Rodriguez, 22 Vet App at 304 ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

The Veteran should therefore be afforded another VA examination to determine whether he is unable to secure or maintain gainful employment - consistent with his level of education, training, and experience - as a result of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations for additional medical comment on the effect of his service-connected disabilities on his employability.  The claims file, including a complete copy of this remand, must be made available to the examiners for their consideration.

Based on their examination findings and other evidence contained in the claims file, the examiners must offer an opinion as to the likelihood (likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities, which now are:  (1) major depressive disorder; (2) coronary artery disease; (3) type II diabetes mellitus with erectile dysfunction and urinary incontinence; (3) polyneuropathy of both lower extremities; (4) polyneuropathy of both upper extremities; and (5) bilateral hearing loss.

In particular, the examiners must consider the Veteran's ability (or inability) to work as a car salesman/manager or in other professions consistent with his level of education, training, and experience.  Consider also whether he is only employable under certain circumstances, such as if only allowed certain accommodations or other special considerations.  If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment within these parameters, the examiner should estimate and state the approximate date of onset of this total occupational impairment.

It is imperative the examiners discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to evidence in the record.  If any examiner determines that an opinion cannot be provided without resorting to speculation, that examiner must discuss why this is not possible or feasible.  In particular, he or she should specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

2.  Then readjudicate the TDIU claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


